PAGE, Circuit Judge.
In a bill to foreclose a trust deed in Oklahoma, against the Southern Oil Corporation, appellant was appointed receiver under the provision of the trust deed. In the District Court (Northern District of Illinois) he was appointed ancillary receiver, and in that court, without leave, filed a bill, alleging a debt due from appellee to Southern Oil Corporation that was not reduced to judgment. He asked for the appointment of a receiver for and to wind up the affairs of appellee, an Illinois corporation. The suit was brought on behalf of Southern Oil Corporation and all creditors of appellee who might join. Without assigning a reason, the court dismissed the bill.
1. Appellant was an officer of the court, and the dismissal was within the discretion of the court.
2. Such a bill may not be maintained in a federal court before claim is reduced to judgment. Morrow Shoe Mfg. Co. v. New England Shoe Co., 60 F. (7th C. C. A.) 341, 8 C. C. A. 652, 24 L. R. A. 417; Pusey & Jones Co. v. Hanssen, 261 U. S. 491, 43 S. Ct. 454, 67 L. Ed. 763.
The decree is affirmed.